Case 2:21-cr-20063-LJM-RSW ECF No. 19, PageID.83 Filed 08/23/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                         Case No. 21-cr-20063

v.                                             Hon. Laurie J. Michelson

KATELYN JONES,

            Defendant.
                                 /

          STIPULATION SEEKING CONTINUANCE AND
              FINDING OF EXCLUDABLE DELAY

      The defendant, Katelyn Jones, was charged by complaint on

December 22, 2020, with communicating a threat in interstate

commerce. She made her initial appearance on January 19, 2021 and

was released on bond with conditions that same day. A federal grand

jury indicted her on February 3, 2021. This is the third jointly requested

adjournment. The defendant agrees to adjourn the scheduling dates as

set forth in this stipulation.

      Specifically, the parties stipulate to continue the final pretrial

conference / plea hearing from August 24, 2021, to October 13, 2021 at

2:00 p.m., and the trial from September 7, 2021, to October 25, 2021.
Case 2:21-cr-20063-LJM-RSW ECF No. 19, PageID.84 Filed 08/23/21 Page 2 of 6




The parties further stipulate, and jointly move the Court to find, that

the time from September 7, 2021, to October 25, 2021 qualifies as

excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7),

because the ends of justice served by granting the continuance outweigh

the best interests of the public and the defendant in a speedy trial. The

parties’ reasons for the continuance and for a finding of excludable

delay are as follows:

      The parties continue to discuss potential resolutions of this

        matter. For the defendant’s part, those discussions have been

        delayed by the need to collect voluminous records from third

        parties. Some of those requests remain outstanding and are

        expected to be received shortly. Those records will then need to

        be reviewed, and the pertinent portions communicated to the

        government, which will need to evaluate the defendant’s

        submissions in their entirety and respond.

      The unprecedented and exigent circumstances created by

        Covid-19 have created a health emergency throughout the

        United States and numerous foreign countries and has resulted




                                    2
Case 2:21-cr-20063-LJM-RSW ECF No. 19, PageID.85 Filed 08/23/21 Page 3 of 6




        in widespread societal disruption. The Court continues to have

        limited availability to conduct hearings and trials.

     The parties also stipulate and agree that this stipulation and any

order resulting therefrom shall not affect any previous order of pretrial

detention or pretrial release.

     IT IS SO STIPULATED.


s/Benjamin C. Coats                     s/Nancy L. McGunn (w/consent)
Assistant United States Attorney        Attorney for Defendant
211 W. Fort Street                      613 Abbott Street
Suite 2001                              5th Floor
Detroit, MI 48226                       Detroit, MI 48226
(313) 226-9734                          (313) 967-5846
Benjamin.Coats@usdoj.gov                Nancy_McGunn@fd.org

Dated: August 23, 2021




                                    3
Case 2:21-cr-20063-LJM-RSW ECF No. 19, PageID.86 Filed 08/23/21 Page 4 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,                         Case No. 21-cr-20063

v.                                            Hon. Laurie J. Michelson

KATELYN JONES,

           Defendant.
                                 /

            ORDER CONTINUING THE SCHEDULING
           DATES AND FINDING EXCLUDABLE DELAY

     The Court has considered the parties’ stipulation and joint motion

for a continuance and a finding that the period from September 7, 2021,

to October 25, 2021 qualifies as excludable delay under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7). For the reasons described in the parties’

submission, and after considering the factors listed in § 3161(h)(7)(B),

the Court finds that the ends of justice served by granting the parties’

requested continuance outweigh the best interests of the public and the

defendant in a speedy trial and that the time from September 7, 2021,

to October 25, 2021 qualifies as excludable delay under § 3161(h)(7).

Specifically, the Court finds that:


                                      2
Case 2:21-cr-20063-LJM-RSW ECF No. 19, PageID.87 Filed 08/23/21 Page 5 of 6




      The parties continue to discuss potential resolutions of this

        matter. For the defendant’s part, those discussions have been

        delayed by the need to collect voluminous records from third

        parties. Some of those requests remain outstanding and are

        expected to be received shortly. Those records will then need to

        be reviewed, and the pertinent portions communicated to the

        government, which will need to evaluate the defendant’s

        submissions in their entirety and respond.

      The unprecedented and exigent circumstances created by

        Covid-19 have created a health emergency throughout the

        United States and numerous foreign countries and has resulted

        in widespread societal disruption. The Court continues to have

        limited availability to conduct hearings and trials.

     IT IS THEREFORE ORDERED that the time from September

7, 2021, to October 25, 2021, shall constitute excludable delay under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court finds that

the ends of justice served by the granting of the continuance outweigh

the best interests of the public and the defendant in a speedy trial.




                                    3
Case 2:21-cr-20063-LJM-RSW ECF No. 19, PageID.88 Filed 08/23/21 Page 6 of 6




     IT IS FURTHER ORDERED that the following deadlines will

apply to these proceedings:


      Plea Hearing / Final Pretrial Conference: October 13, 2021

        at 2:00 p.m.

      Trial Date: October 25, 2021, at 9:00 a.m.


     IT IS SO ORDERED.

     Dated: August 23, 2021


                              s/Laurie J. Michelson
                              LAURIE J. MICHELSON
                              UNITED STATES DISTRICT JUDGE




                                    4
